This case is a suit on a note. The defense was payment. The issue raised by the pleadings was one of fact  — whether or not the note sued on had been paid. That issue was under proper instructions submitted to a jury, and the jury found the issue in favor of the defendant.
There was much conflicting evidence, and we are asked to weigh the evidence and determine the issue thereunder in favor of the plaintiff. This court has time and time again said it would not do this; and we again repeat the statement that where there *Page 215 
is any competent evidence reasonably tending to support the verdict, this court will not disturb the finding of the jury.
2. It is also urged that the court should have granted a new trial because of alleged misconduct of the jury, which the plaintiff attempted to establish by affidavits of certain members of the jury who tried the facts; the affidavits being to the effect that the jury, during their deliberations, discussed certain facts which were not in evidence. And plaintiff relies upon Carter State Bank v. Ross, 52 Okla. 642,152 P. 1113, to support this contention. But in Egan v. First National Bank of Tulsa, 67 Okla. 162, 169 P. 621, handed down the 13th day of November, 1917, Carter State Bank v. Ross was overruled; and the doctrine announced that members of a jury will not be heard to impeach the verdict of the jury. And the law therein announced is controlling in this case.
Finding no reversible error, the judgment is affirmed.
SHARP, C. J., and THACKER and RAINEY, JJ., dissent. All the other Justices concur.